        Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 1 of 27 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

PETE CZOSNYKA, PETER BARASH,                    )
ADAM VAVRICK, DOMINICK MAINO,                   )
STEVE HELD, and JAMES SUH,                      )
individually and on behalf of all others        )
similarly situated,                             )
                                                )
         Plaintiffs,                            )     Case No. 21-cv-3240
                                                )
                v.                              )
                                                )     Judge
JAMES GARDINER, Alderman of the                 )     Magistrate Judge
45 Ward of the City of Chicago; and             )
CITY OF CHICAGO,                                )
                                                )
         Defendants.                            )

                                     COMPLAINT

   Plaintiffs Pete Czosnyka, Peter Barash, Adam Vavrick, Dominick Maino, Steve

Held and James Suh through counsel, complain against Defendant James Gardiner,

the Alderman of the 45th Ward of the City of Chicago, and City of Chicago, as

follows:

                                  Nature of the Case

   1.       In this First Amendment case, Plaintiffs, individually and on behalf of a

proposed class of similarly situated 45th Ward residents, challenge the

constitutionality of the manner in which 45th Ward Alderman James Gardiner

regulates speech on the Facebook Page he has created for his role as a government

official.
        Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 2 of 27 PageID #:2




   2.       Defendant Alderman James Gardiner uses his official Facebook Page

(www.facebook.com/AldermanGardiner) to communicate with his constituents about

a variety of government functions. In recent posts he has solicited citizen input

about how Tax Increment Financing (“TIF”) funds will be used for improvements in

the 45th Ward; informed constituents about zoning changes and proposed

developments in the community; and announced a City program that provides

support to local businesses. Hundreds of Chicagoans participate in the comments

sections on Alderman Gardiner’s posts, expressing opinions, asking questions, and

engaging in debate. Because of the way Alderman Gardiner uses his Facebook Page,

the Page is a public forum under the First Amendment.

   3.       In an effort to suppress dissent in this forum, Alderman Gardiner

routinely hides or deletes comments that criticize him or his policies, thereby

making those comments invisible to the other constituents who are engaging in

discussion on Alderman Gardiner’s Facebook Page and preventing certain citizens

from engaging in debate with other members of the community. In at least four

instances, Alderman Gardiner has permanently banned constituents from being

able to engage in this forum at all after they posted comments critical of the

Alderman or his policies, thereby completely prohibiting these individuals from

being able to petition their elected representative through Facebook. These actions

amount to content-based regulation of speech that violates the First Amendment.

   4.       As the Supreme Court has recognized, social media platforms such as

Facebook are “perhaps the most powerful mechanisms available to a private citizen




                                           2
        Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 3 of 27 PageID #:3




to make his or her voice heard.” Packingham v. North Carolina, 137 S. Ct. 1730,

1737 (2017). These platforms have transformed civic engagement by allowing

elected officials to communicate directly with their constituents and receive

immediate feedback. “Governors in all 50 States and almost every Member of

Congress have set up [social media] accounts for this purpose,” allowing citizens to

“petition their elected representatives and otherwise engage with them in a direct

manner.” Id. at 1735. Social media platforms such as Facebook enable ordinary

citizens to speak directly to their government representatives and to listen to and

debate others about issues of public interest, in much the same way they could if

they were gathered on a sidewalk, public park, city council meeting or town hall

assembly.

   5.       Plaintiffs are residents of Chicago’s 45th Ward who have been impeded

from participating in the discussions that take place on Alderman Gardiner’s

Facebook Page, either by being banned from interacting with the Page or by having

their comments hidden or deleted. Plaintiffs seek injunctive relief (on behalf of

themselves and the proposed class) prohibiting Alderman Gardiner from continuing

to engage in content-based regulation of speech on his official Facebook Page and

compensatory damages for the violations of their First Amendment rights.

   6.       Defendant City of Chicago is well aware of Alderman Gardiner’s

constitutional violations. Plaintiffs and others have made dozens of complaints to

City entities such as the Office of the Inspector General, the Board of Ethics, and

the Law Department. The City has not taken any steps to reprimand Alderman




                                           3
        Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 4 of 27 PageID #:4




Gardiner or to ensure that he uses his official government Facebook Page in a

manner consistent with the First Amendment.

                               Jurisdiction and Venue

   7.       Jurisdiction is proper in this court pursuant to 28 U.S.C. §1331 because

this action arises under federal law. Specifically, this case arises under 42 U.S.C.

§1983 and alleges violations of the First Amendment of the United States

Constitution.

   8.       Venue is proper in this district pursuant to 28 U.S.C. §1391(b), as the

events giving rise to Plaintiffs’ claims occurred in this district.

                                      The Parties

   9.       Plaintiffs Pete Czosnyka, Peter Barash, Adam Vavrick, Dominick Maino,

Steve Held and James Suh are residents of Chicago’s 45th Ward and are

constituents of Alderman Gardiner. Each of the named Plaintiffs maintains a

Facebook account through which he has sought to interact with Alderman

Gardiner’s Facebook Page. Plaintiffs Czosnyka, Maino, Vavrick and Suh are

completely banned from commenting on Alderman Gardiner’s Facebook Page,

sending a Facebook message to the Page, or responding to comments posted by

others on the Page. Plaintiffs Barash and Held still have the ability to comment on

Alderman Gardiner’s Facebook Page, but have on numerous occasions had their

comments hidden or deleted so that they are not visible to others who view the

Page.




                                            4
     Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 5 of 27 PageID #:5




   10.    Defendant James Gardiner is the Alderman of Chicago’s 45th Ward.

Alderman Gardiner administers and oversees the Alderman Gardiner Facebook

page and has final say over whether individuals are blocked from interacting with

the page and whether comments are hidden or deleted. Alderman Gardiner is sued

in his individual and official capacities.

   11.    Defendant City of Chicago is a municipal corporation, duly incorporated

under the laws of the State of Illinois, and located in Cook County, Illinois.

                                 Factual Allegations

Facebook Pages

   12.    In addition to allowing users to create personal profiles to interact with

others on the site, Facebook allows users to create “Pages,” public-facing profiles

used by brands, companies, government officials, and other public figures to

interact with the public.

   13.    Facebook users can control the privacy of their personal profiles by

making them visible only to select audiences, e.g., users they’ve added as “friends”

or smaller subgroups of friends defined by the user. In contrast, Pages are

inherently public. Anyone on or off Facebook can view the posts and comments on

Pages. Anyone with a Facebook account can interact with a Page (e.g., comment on

posts; ask questions; or send a message).

   14.    Public Facebook pages have several tabs that visitors to the Page can

view. The Page administrator’s posts appear on the “Home” tab. Posts to the Page




                                             5
     Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 6 of 27 PageID #:6




from members of the public appear on the “Community” tab. On both the Home and

Community tabs, other users can post comments beneath any posts.

   15.      A Page administrator can control who can interact with his or her

Facebook Page in two ways. One, the administrator can create a “banned” list.

When an individual is “banned” by a Page, the banned individual cannot interact

with the Page at all—he or she cannot make a post, comment on others’ posts, or

send the Page a direct message. Two, the administrator can control the visibility of

comments and posts on the Page. The administrator has the option to “hide” or

“delete” comments and posts. When a post or comment is “deleted” it is permanently

removed from the Page. When a post or comment is “hidden” it will not be visible to

other Facebook users who view the Page unless the user is connected as “friends”

with the person who posted the hidden comment. People who are not already

connected as “friends” with the user whose comment is hidden will not be able to see

the post.

Alderman Gardiner’s Facebook Page

   16.      Defendant Alderman Gardiner has created a Page for his work as the

Alderman of the 45th Ward. This Page appears at the URL

www.facebook.com/AldermanGardiner. The Alderman Gardiner Page is separate

from Gardiner’s personal Facebook account and from his campaign Page. The Page

description set forth on the Alderman Gardiner Page states as follows: “James ‘Jim’

Gardiner serves as the Alderman of the 45th Ward” and contains his office phone

number and his City of Chicago email address (ward45@cityofchicago.org). The




                                           6
     Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 7 of 27 PageID #:7




banner image for the Page reads “Jim Gardiner, Alderman of the 45th Ward.” The

Page is categorized as belonging to a “Government Official.”

   17.   Alderman Gardiner posts on his Facebook Page nearly every day,

oftentimes several times a day, to share photos of himself appearing at events in his

official capacity as the 45th Ward Alderman, information about local events, goings

on in City government, and other matters of interest to residents of the 45th Ward.

Each post receives dozens of reactions from users who follow the Page, and most

posts are followed by an active comments section in which constituents ask follow-

up questions, react to the post, and debate viewpoints.

   18.   Alderman Gardiner has not posted any rules or standards for users who

interact with the Page—e.g., limitations on how often one can post or comment,

guidance about permissible topics of conversation, and/or community standards

about language and civility.

Plaintiff Pete Czosnyka

   19.   Plaintiff Pete Czosnyka has been a resident of the 45th Ward for more

than 40 years.

   20.   During Alderman Gardiner’s campaign for 45th Ward Alderman in 2019,

Plaintiff Czosnyka was critical of Gardiner’s platform and policy positions. In

particular, Czosnyka has been a dedicated advocate for affordable housing in the

45th Ward as a volunteer with the group Neighbors for Affordable Housing, and

Gardiner opposed several developments in the community that Neighbors for

Affordable Housing supported.




                                          7
     Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 8 of 27 PageID #:8




   21.    After Czosnyka expressed his views and questioned Gardiner’s stance on

affordable housing, Gardiner banned Czosnyka from being able to comment on or

respond to posts he made on the Facebook Page he created for his campaign.

   22.    When Gardiner was elected as 45th Ward Alderman and created the

Alderman Gardiner Facebook Page on May 7, 2019, Gardiner pre-emptively banned

Czosnyka from interacting with the Page.

   23.    Czosnyka wrote a letter to Gardiner’s office on May 21, 2019, requesting

that he be given the ability to interact with the Alderman Gardiner Facebook Page.

In his letter, Czosnyka cited a January 8, 2019, City of Chicago Board of Ethics

Advisory Opinion in which the Board stated that elected officials who maintain

social media accounts on which they post about “public affairs or matters involving

City government should not block followers from accessing such pages or delete

critical comments unless the user’s comments are obscene, profane, libelous or

defamatory, or are commercial and posted to sell goods and services.”

   24.    In mid-June 2019, Alderman Gardiner restored Czosnyka’s ability to

interact with the Page. Czosnyka was again able to interact with members of the

community and comment on Alderman Gardiner’s posts.

   25.    In his comments on Alderman Gardiner’s posts, Czosnyka did not use

profanity, make threats against any person or elected official, engage in libel or

defamation, or promote any commercial goods or services.




                                           8
     Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 9 of 27 PageID #:9




   26.    On June 24, 2019, Alderman Gardiner posted a note on his Page telling

commenters to “Be Nice” and that “harassment and personal attacks will not be

tolerated.”

   27.    On June 25, 2019, Alderman Gardiner again banned Czosnyka from his

Page. To this day, Czosnyka remains banned from engaging with Alderman

Gardiner’s Facebook Page. As a result, Czosnyka cannot comment on Alderman

Gardiner’s posts, engage in discussion with other constituents, offer his comments

on Alderman Gardiner’s performance of his public duties, or ask questions of the

Alderman.

   28.    Even though Plaintiff Czosnyka is banned from responding to posts on

Alderman Gardiner’s Facebook Page, Gardiner has made several references to

Plaintiff Czosnyka on his Page. For example, on August 19, 2019, Gardiner posted a

photo of himself at a dunk tank at a neighborhood festival and wrote: “For those of

you who have waited since February 26th (Pete!!!), now is your chance to take aim

at the Edison Park Fest... Come out to dunk your Alderman and support the Homes

for Heroes Foundation.” Although his elected official was directly referring to him in

a public forum, Czosnyka was blocked from responding.

   29.    On October 16, 2020, Alderman Gardiner posted a video of himself

standing in front of Czosnyka’s house and referred to Czosnyka as “one of [my]

biggest fans,” ending the post with the hashtag #besties. Several other constituents

spoke in Czosnyka’s defense, but Czosnyka was unable to respond because he is

banned from interacting with Alderman Gardiner’s Facebook page.




                                          9
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 10 of 27 PageID #:10




   30.    During the past year, Czosnyka has made written complaints to the

City’s Office of Inspector General, Board of Ethics, and Law Department about

being blocked from Alderman Gardiner’s Facebook Page.

   31.   To date, none of these entities have taken any action regarding Alderman

Gardiner’s blocking constituents from interacting with his official Facebook Page.

Plaintiff Dominick Maino

   32.   Plaintiff Dominick Maino has a longstanding interest in local politics and

business development in the 45th Ward. At the time of Gardiner’s election as 45th

Ward Alderman, Maino was serving as a board member of the Six Corners

Association, a non-profit economic development association located within the

Ward.

   33.   After Alderman Gardiner created the Alderman Gardiner Facebook Page,

Maino posted several comments questioning some of Gardiner’s policy positions. In

particular, Maino expressed frustration about actions Alderman Gardiner took to

delay projects that had been approved under the previous alderman such as the

construction of The Point, a senior living complex, and Cuyler Plaza, a pedestrian

plaza, both of which were planned to be built in the Six Corners area (near the

intersection of Irving Park Road, Cicero Avenue and Milwaukee Avenue). Maino

also posted about the large amount of signs branded with Gardiner’s campaign logo

littering the public ways throughout the Ward.




                                         10
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 11 of 27 PageID #:11




   34.      In his posts on Alderman Gardiner’s Facebook Page, Maino did not use

profanity, make threats against any person or elected official, engage in libel or

defamation, or promote any commercial goods or services.

   35.      Without warning in June or July 2019, Alderman Gardiner blocked Maino

from his Page. To this day, Maino remains blocked from engaging with Alderman

Gardiner’s Facebook Page. As a result, Maino cannot comment on Alderman

Gardiner’s posts, engage in discussion with other constituents, offer his comments

on Alderman Gardiner’s performance of his public duties, or ask questions of the

Alderman.

   36.      In 2020, Maino made a complaint to the City’s Office of Inspector General

regarding being blocked from Alderman Gardiner’s Facebook Page. To date, the

OIG’s office has taken no action.

Plaintiff Adam Vavrick

   37.      Plaintiff Adam Vavrick is a homeowner and businessowner in the 45th

Ward who is engaged in local politics and interested in economic development in the

Ward.

   38.      Plaintiff Vavrick frequently engaged with Alderman Gardiner’s Facebook

Page by asking questions of the Alderman, debating with other constituents, and

expressing disagreement with some of the Alderman’s policies actions or positions.

In so doing, Vavrick did not use profanity, make threats against any person or

elected official, engage in libel or defamation, or promote any commercial goods or

services.




                                          11
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 12 of 27 PageID #:12




   39.   Alderman Gardiner repeatedly deleted or hid Plaintiff Vavrick’s

comments when they were critical of the Alderman or his performance. Vavrick

estimates that Gardiner has hidden or deleted his comments more than ten times in

the past two years. The following are four examples of the comments that Alderman

Gardiner has deleted or hidden.

   40.   On January 27, 2021, Alderman Gardiner made a public Facebook post

regarding Holocaust Remembrance Day. The post received approximately 180

reactions from members of the community who follow Alderman Gardiner’s page.

   41.   The same day, the Chicago City Council held a vote on an updated version

of its “Welcoming City” Ordinance, which prohibits Chicago police officers from

cooperating with Immigrations and Customs Enforcement. The Ordinance passed

by a vote of 41-8. Alderman Gardiner was one of the eight “no” votes.

   42.   Plaintiff Vavrick, who is a descendant of Holocaust survivors, posted a

comment on Gardiner’s Holocaust Remembrance Day post, strongly criticizing

Alderman Gardiner’s vote on the Welcoming City Ordinance, writing as follows:

   This morning at the City Council meeting, you voted “No” on expanded
   immigrant protections. When I heard your vote registered, I … started
   thinking about the kids in cages, right here in the U.S., and how those kids
   are a painful reminder of the USA’s racist, xenophobic & tireless war on
   immigrants, and it’s impossible not to remember on this solemn day, the
   lesson of the MS St. Louis that sailed from Germany in 1939 with 700ish
   Jews on board seeking asylum. They were denied entry by the USA, Cuba
   & Canada, eventually forced to head back to Europe. Historians estimate
   around 250 were murdered in the death camps that, wouldn’t ya know it,
   started as a way of simply housing separated families. Based on your vote
   today, I believe you would have voted to keep the MS St. Louis from landing
   at our shores. The lessons and parallels should be plainly obvious to anyone
   who isn’t smooth-brained, and yet even today, proud Irish immigrant whose




                                         12
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 13 of 27 PageID #:13




   family surely heard the cries of NO IRISH or worse, chose to vote No to
   protect those who need protecting.

   You profess to be at least mildly Catholic, right? “He executes justice for the
   fatherless and the widow, and loves [t]he sojourner, giving him food and
   clothing. Love the sojourner, therefore, for you were sojourners in the land
   of Egypt.” (Deuteronomy 10:18) Yet, you still vote “No.”

   43.    Alderman Gardiner deleted the comment. Gardiner’s Holocaust

Remembrance Day post is still visible to anyone who visits his Facebook Page, as

are more than a dozen other comments on the post, but Vavrick’s comment and

responses that appeared below it are not.

   44.    On November 30, 2020, Vavrick responded to another constituent who

was commenting in a thread on Gardiner’s Page about comments on Gardiner’s

Page being hidden or deleted. Vavrick advised the other constituent to make a

complaint to the Office of the Inspector General if Gardiner hid or deleted their

comments and provided a link to the OIG’s website. Gardiner deleted the comment

and link to the inspector general’s page.

   45.    In fall 2020, Vavrick posted in the “Community” section of Alderman

Gardiner’s Page asking for the Alderman’s position regarding a brewery and

property manager that were seeking to purchase property owned by the City in the

45th Ward to open a taproom and develop residential housing units. Vavrick

mentioned a lawsuit that had been filed against the City regarding the sale of the

property and asked what steps Gardiner was taking to support the project.

Gardiner deleted the comment.




                                            13
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 14 of 27 PageID #:14




   46.   On May 26, 2021, Vavrick posted two comments on Alderman Gardiner’s

Page. One was in response to Alderman Gardiner’s post about a public meeting

about a proposed development in the Ward. Vavrick commented to provide the

Zoom meeting code and log-in credentials for the meeting. The other post was a link

to a media article about Alderman Gardiner from the local news organization Block

Club.

   47.   Without warning, Alderman Gardiner banned Vavrick from his Page on

May 26, 2021. As a result, Vavrick cannot comment on Alderman Gardiner’s posts,

engage in discussion with other constituents, offer his comments on Alderman

Gardiner’s performance of his public duties, or ask questions of the Alderman.

   48.   Vavrick has complained to the City’s Office of Inspector General about

Gardiner’s misuse of his Facebook Page, including deleting or hiding comments that

are critical of him or his policies. When Vavrick did not hear a response, he emailed

Steve Berlin at the City’s Board of Ethics and William Marback at the Office of

Inspector General to ask for an update. To date, the Office of Inspector General and

Board of Ethics have taken no action.

Plaintiff James Suh

   49.   Plaintiff James Suh is a resident of the 45th Ward and the owner of a

business near Six Corners.

   50.   After Alderman Gardiner’s election, Suh was unhappy that Alderman

Gardiner delayed some projects that had been approved under the previous

alderman, such as the planned construction of The Point, a senior living complex.




                                         14
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 15 of 27 PageID #:15




   51.    Suh organized a rally to protest Alderman Gardiner’s delay of The Point

and co-founded a grassroots neighborhood organization called Six Corners

Organizing for Progress and Engagement (“SCOPE”) to connect neighbors who were

interested in advocating for economic development in the community.

   52.    Until recently, Suh engaged with Alderman Gardiner’s Facebook Page a

few times a month to share his viewpoints on Alderman Gardiner’s performance of

his public duties, to ask questions, and to talk to other members of the community

about City politics and other matters of local interest. In so doing, Suh did not use

profanity, make threats against any person or elected official, engage in libel or

defamation, or promote any commercial goods or services.

   53.    On at least three occasions, Alderman Gardiner deleted or hid comments

that Suh posted.

   54.    For example, on November 25, 2020, Alderman Gardiner posted on his

Page that he had decided to vote against Mayor Lightfoot’s proposed 2021 budget

and told constituents that he would explain his logic for doing so in a future

newsletter. Suh questioned why Alderman Gardiner didn’t share his rationale for

voting no on the budget on Facebook and questioned whether Alderman Gardiner

had any “common sense.” Gardiner hid the comment.

   55.    On another occasion, Suh commented on Alderman Gardiner’s Page

asking why City funds were being spent on large bonuses for politically connected

people who worked in his office. Gardiner deleted the comment.




                                          15
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 16 of 27 PageID #:16




   56.    On June 6 and 7, 2021, Alderman Gardiner was in the news because one

of his supporters deliberately drove her car over Plaintiff Czosnyka’s pollinator

garden in retaliation for his criticism of Alderman Gardiner. See, e.g.,

https://chicago.cbslocal.com/2021/06/07/northwest-side-yard-suv-vandalism-

alderman-james-gardiner-critic/

   57.    On June 7, 2021, Suh made the following post to Alderman Gardiner’s

Page with a link to the video of the vandalism of Plaintiff Czosnyka’s property:

   If you’re prioritizing listening to constituent concerns then it seems obvious
   for you to address one of your constituents being criminally targeted and
   harassed by one of your supporters. This troubling occasion calls for actual
   leadership, condemnation of this act and an appeal to universal common
   decency, whatever anyone’s differences are. Ignoring it and pretending it
   didn’t happen with yet another performative, pandering post is a direct
   acknowledgement that you don’t possess even the most basic of human
   values. https://fb.watch/5Z-Wnl22xr/

   58.    Alderman Gardiner deleted the comment and blocked Suh from his Page

on June 7, 2021. As a result, Suh cannot comment on Alderman Gardiner’s posts,

engage in discussion with other constituents, offer his comments on Alderman

Gardiner’s performance of his public duties, or ask questions of the Alderman.

Plaintiff Steve Held

   59.    Plaintiff Steve Held is a resident of the 45th Ward who has lived in the

community for 14 years and has a longstanding interest in local politics and

economic development in the Ward. Held is a co-founder of the grassroots

neighborhood organization SCOPE, and from 2018 through early 2021 served on the

board of the not-for-profit advocacy organization Indivisible Chicago.




                                          16
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 17 of 27 PageID #:17




   60.      Plaintiff Held frequently engages with Alderman Gardiner’s Facebook

Page by asking questions of the Alderman, debating with other constituents, and

expressing disagreement with the Alderman’s policy positions and performance of

his public duties. In so doing, Held does not use profanity, make threats against any

person or elected official, engage in libel or defamation, or promote any commercial

goods or services.

   61.      Alderman Gardiner has repeatedly deleted or hidden Plaintiff Held’s

comments when they are critical of the Alderman or his performance. Gardiner has

hidden or deleted his comments numerous times in the past two years. The

following are three examples of the comments that Alderman Gardiner has deleted

or hidden.

   62.      On January 6, 2021, Plaintiff Held posted a comment to the Community

section of Alderman Gardiner’s Facebook Page. In the comment, Held posted a

photo of Alderman Gardiner appearing at a public “Support the Police” rally at

which many attendees were waving flags supporting Donald Trump’s reelection.

Held wrote as follows: “Alderman Jim Gardiner[,] several other Aldermen have

spoken out about today’s events in DC, while you have remained silent. Do you

denounce Trump, his coup attempt, and today’s violence in DC?” Several other

constituents commented on the post, asking Alderman Gardiner for his statement.

Alderman Gardiner deleted Held’s post and all of the comments that appeared

below it.




                                          17
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 18 of 27 PageID #:18




   63.    On September 11, 2020, Plaintiff Held posted in the Community section of

Alderman Gardiner’s page, asking for an explanation of his vote to reject a proposed

settlement between the City and a former Chicago police officer who alleged she

was retaliated against for reporting a fellow officers’ threatening behavior towards

her. Held wrote as follows: “could you please explain to your constituents why you

were the solitary no vote in this 49-1 vote to approve this harassment settlement?

Did you feel the city should have continued litigation and almost certainly pay

more? Or do you not believe we should protect women from workplace harassment

and retaliation? Or some other explanation? What did you see that no other

Alderman on the Council saw?” Alderman Gardiner deleted the comment without

responding.

   64.    On November 25, 2020, Alderman Gardiner posted a statement

concerning his vote against Mayor Lightfoot’s proposed 2021 budget. He attributed

his opposition to the budget in part to “city owned properties being sold for less than

their appraised values.” In response, Held asked Alderman Gardiner to comment on

a recent civil lawsuit filed against him in which he was accused of “harassing a

constituent and having him falsely arrested … costing us even more money on

lawyers and potential legal settlements/judgments.” Held asked, “Do you think your

antics will cost the city more or less than your concerns around city property sales?”

and posted a link to a Chicago Sun-Times story about the lawsuit. See

https://chicago.suntimes.com/news/2020/11/24/21635370/cellphone-ald-james-

gardiner-charles-sikanich-benjamin-george-45th-ward-lawsuit. Gardiner hid the




                                          18
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 19 of 27 PageID #:19




comment, making it invisible to anyone who viewed his page who wasn’t already

connected as friends with Plaintiff Held.

   65.    Over the past year, Held has made several reports to the City’s Office of

Inspector General about Gardiner’s misuse of his Facebook Page, including deleting

comments that are critical of him or his policies. To date, the Office of Inspector

General has taken no action.

Plaintiff Peter Barash

   66.    Plaintiff Peter Barash is a resident of the 45th Ward and a co-founder of

the grassroots neighborhood organization SCOPE. Barash has a strong interest in

economic development in the Ward and was dissatisfied with Alderman Gardiner’s

decision to delay projects that were approved under the previous alderman,

including the construction of The Point.

   67.     Plaintiff Barash frequently engages with Alderman Gardiner’s Facebook

Page by asking questions, debating with other constituents, and expressing his

views on the Alderman’s policy positions and official actions. In so doing, Barash

does not use profanity, make threats against any person or elected official, engage

in libel or defamation, or promote any commercial goods or services.

   68.    Alderman Gardiner has repeatedly deleted or hidden Plaintiff Barash’s

comments when they are critical of the Alderman or his performance. Barash

estimates that Gardiner has hidden or deleted his comments more than 10 times in

the past two years. The following are three examples of the comments that

Alderman Gardiner has deleted or hidden.




                                            19
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 20 of 27 PageID #:20




   69.    On April 18, 2021, Plaintiff Barash commented on Alderman Gardiner’s

Facebook Page asking him to restart Ward Nights in person or virtually. Ward

Nights are open office hours during which constituents can sign up to meet with

their City Council representatives which are held in many wards throughout the

City. Alderman Gardiner hid the comment, making it invisible to anyone who

viewed his page who wasn’t already connected as friends with Plaintiff Barash.

   70.    On March 22, 2021, Plaintiff Barash posted in the Community section of

Alderman Gardiner’s Page, writing as follows:

   The sun is shining. The vaccine is flowing. Maybe it’s time to reinstate Ward
   Night as so many people have requested? You can do it in person with social
   distancing or virtually. Most of your colleagues have been doing this for
   some time. It’s hard to say you’re a full service Alderman when you avoid
   so many aspects of your job that involve interfacing with constituents (that
   aren’t hand picked). PS – please stop deleting posts. It’s illegal.

   71.    Alderman Gardiner deleted the post. It is no longer visible to people who

visit Alderman Gardiner’s Facebook page.

   72.    On June 8, 2020, several constituents commented on Alderman Gardiner’s

Facebook Page asking him about his position on the Civilian Police Accountability

Council (CPAC), a proposed civilian oversight board for claims of police misconduct.

In the comments, Plaintiff Barash responded to another commenter who was

opposed to CPAC because he believed it would lead to an increase in violent crime

in the City, writing as follows:

   [Y]ou’re conflating two issues – one is police accountability and another is
   gun violence. They’re not connected. COPA has proven not effective enough.
   George Floyd is not an isolated incident. It’s part of a national pattern
   supported by dat[a] and my city is a big part of that. Policing cannot be “the
   ends justify the means” and for most officers it is not. I do not believe good



                                          20
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 21 of 27 PageID #:21




   officers will leave because of CPAC. I believe officers who don’t care that
   John Burge wasn’t stripped of his pension will leave and we’ll be better for
   it. Officers will still be well paid, pensions will be intact and worthy officers
   will still be promoted. What you will have hopefully is less politics and more
   accountability. What exactly is it you think CPAC will do other than drive
   a few folks who be[long] in the suburbs out to the suburbs finally?

   73.    Alderman Gardiner hid Barash’s comment, making it invisible to anyone

who viewed his page who wasn’t already connected as friends with Plaintiff Barash.

   74.    Over the past year, Barash has made several complaints to the City’s

Office of Inspector General about Gardiner’s deletion of constituents’ comments

from his Facebook page. To date, the OIG has not taken any action.

The City’s Liability

   75.    The City of Chicago is liable for Alderman Gardiner’s violation of

Plaintiffs’ constitutional rights because it knew of Alderman Gardiner’s violations of

the First Amendment and failed to take any action to stop his ongoing and repeated

misconduct.

   76.    In particular, the City’s Office of Inspector General has been tasked with

investigating claims of “misconduct, inefficiency and waste” by all elected and

appointed officers of City government, including Aldermen. See Chicago Municipal

Code §2-56-030; §2-56-050. The Inspector General has the power to investigate

claims of misconduct and refer valid claims to the City’s Board of Ethics for

disciplinary action.

   77.    The City’s Board of Ethics has the power to adjudicate violations of the

City Governmental Ethics Ordinance. The Board has issued guidance to elected

officials that explicitly states that elected officials “should not block followers from



                                           21
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 22 of 27 PageID #:22




accessing [social media pages on which they communicate about government

activities] unless the user’s comments are obscene, profane, libelous or defamatory

or are commercial and posted to sell goods and services.” The Board of Ethics has

the power to fine elected officials who violate the City’s ethics guidelines.

   78.    Plaintiffs and others have made more than twenty complaints to the

Office of the Inspector General and the Board of Ethics concerning Alderman

Gardiner’s misconduct on social media, including blocking constituents and deleting

or hiding constituents’ comments. These complaints document dozens of incidents in

which Alderman Gardiner violated constituents’ constitutional rights over the

course of the past two years.

   79.    Despite being on notice of Alderman Gardiner’s repeated and ongoing

misconduct, the City has failed to take any action to reprimand Alderman Gardiner,

although it has the power to do so.

   80.    Thus, the City is liable because it acquiesced in Alderman Gardiner’s

constitutional violations and permitted Gardiner to act with impunity.

                                  Class Allegations

   81.    Plaintiffs bring this action on behalf of themselves and all others similarly

situated, as members of the proposed Plaintiff Class.

   82.    The Class that Plaintiffs seek to represent is defined as all Chicago

residents who presently or in the future seek to comment on Alderman Gardiner’s

Facebook Page and are subject to content-based regulation of their speech.




                                           22
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 23 of 27 PageID #:23




   83.       Plaintiffs meet the requisites for filing a class action pursuant to Fed. R.

Civ. P. 26(b)(2). Proceeding as a class action is the most efficient means of

adjudicating Plaintiffs’ claims because (1) the class is so numerous that joinder of

all members is impractical; (2) there are questions of law or fact common to the

class; (3) the claims of the representative Plaintiffs are typical of the claims of the

class; and (4) the representative Plaintiffs will fairly and adequately protect the

interests of the class.

   84.       The members of the Class are so numerous that their joinder is

impracticable. More than 7,400 people have “liked” Alderman Gardiner’s Facebook

page and may seek to react to posts that they see the Alderman make. Because

Alderman Gardiner blocks people and deletes comments at his sole discretion,

untethered to any written guidelines or principles, any one of these Facebook users

is at risk of being subjected to content-based regulations of their speech.

   85.       The core legal and factual questions are common to the class and can be

answered on a class-wide basis. The common questions include the following:

         •   Is Alderman Gardiner’s Facebook Page a public forum under the First
             Amendment?

         •   Is it permissible under the First Amendment for Alderman Gardiner to
             decide who may participate in the conversations that take place on his
             Facebook Page?

         •   Is it permissible under the First Amendment for Alderman Gardiner to
             decide what viewpoints and opinions can be expressed on his Facebook
             Page?

   86.       These common questions predominate over any questions affecting only

individual class members.



                                             23
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 24 of 27 PageID #:24




   87.     The Named Plaintiffs’ claims are typical of the claims of the Class because

the Named Plaintiffs have been subjected to content-based regulation of their

speech on Alderman Gardiner’s Facebook Page, which is the same harm that

members of the class have suffered and will continue to suffer in the future in the

absence of classwide injunctive relief.

   88.     The Named Plaintiffs are adequate class representatives because their

interests overlap with and are not in conflict with the interests of the Class.

Plaintiffs have retained counsel experienced in class action litigation, including

First Amendment class actions against the City of Chicago, and Plaintiffs intend to

prosecute this action vigorously. The interests of the Class will be fairly and

adequately protected by Plaintiffs and their counsel.

   89.     This matter is brought as a class action pursuant to Rule 23(b)(2) of the

Federal Rules of Civil Procedure because the Defendants have acted or refused to

act on grounds generally applicable to the class, thereby making appropriate final

injunctive relief and/or corresponding declaratory relief with respect to the class as

a whole.




                                          24
   Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 25 of 27 PageID #:25




                                      COUNT I
                                  42 U.S.C. §1983
                         Violation of the First Amendment

   90.     Plaintiffs reallege and reincorporate, as though fully set forth herein, each

and every allegation above.

   91.     Alderman Gardiner’s Facebook Page is a public forum within the meaning

of the First Amendment.

   92.     Because the Page is a public forum, Defendant Gardiner’s content-based

regulation of speech within that forum violates the First Amendment.

   WHEREFORE, Plaintiffs respectfully request that this Court:

         (a)   certify that this case may be maintained as a class action against
               Defendant Alderman Gardiner pursuant to Fed. R. Civ. P. 23(b)(2);

         (b)   issue a preliminary and then permanent injunction prohibiting
               Defendant Gardiner from engaging in content-based regulation of
               speech on his Facebook Page as to Plaintiffs and the class they seek to
               represent;

         (c)   issue a declaratory judgment that Alderman Gardiner’s content-based
               regulation of speech on his Facebook Page violates the First
               Amendment;

         (d)   enter judgment in favor of the named Plaintiffs and against Defendant
               Gardiner for compensatory and/or nominal damages in an amount to
               be determined at trial;

         (e)   enter judgment for reasonable attorney’s fees and costs incurred in
               bringing this action; and

         (f)   grant Plaintiffs any other relief the Court deems appropriate.




                                           25
    Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 26 of 27 PageID #:26




                                    COUNT II
                                  42 U.S.C. §1983
                      Monell Claim Against the City of Chicago

   93.      Plaintiffs reallege and reincorporate, as though fully set forth herein, each

and every allegation above.

   94.      The City of Chicago was on notice of Defendant Alderman Gardiner’s

violations of Plaintiffs’ and others’ First Amendment rights, but failed to take any

action to stop or remedy those violations, leading to further violations of Plaintiffs’

rights.

   WHEREFORE, Plaintiffs respectfully request that this Court:

          (a)   certify that this case may be maintained as a class action against
                Defendant City of Chicago pursuant to Fed. R. Civ. P. 23(b)(2);

          (b)   issue a declaratory judgment that Defendant City of Chicago’s failure
                to act was the moving cause behind Defendant Gardiner’s violations of
                Plaintiffs’ constitutional rights;

          (c)   enter judgment in favor of Plaintiffs and against Defendant City of
                Chicago for compensatory damages in an amount to be determined at
                trial;

          (d)   enter judgment for reasonable attorney’s fees and costs incurred in
                bringing this action; and

          (e)   grant Plaintiffs any other relief the Court deems appropriate.


   Plaintiffs demand trial by jury.




                                            26
   Case: 1:21-cv-03240 Document #: 1 Filed: 06/17/21 Page 27 of 27 PageID #:27




                                            Respectfully submitted,

                                            /s/ Mark G. Weinberg
                                            Counsel for Plaintiffs



Law Office of Mark G. Weinberg
3612 N. Tripp Avenue
Chicago, Illinois 60641
(773) 283-3913
mweinberg@sbcglobal.net




                                       27
